Citation Nr: 0935558	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-17 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the reduction of the 30 percent rating for the 
Veteran's service-connected residuals of a left knee injury, 
status post arthroscopic repair to 10 percent disabling, 
effective from February 1, 2004, was proper.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a left knee injury, status post arthroscopic 
repair.

3.  Entitlement to a compensable rating for status post 
Bennett's fracture, right hand, fifth metacarpal (major).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to 
July 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran filed claims in March 2003 for higher ratings for 
his service-connected left knee and his right hand, fifth 
metacarpal disabilities.  In an August 2003 decision, the RO 
denied a compensable rating for the right hand, fifth 
metacarpal disability and proposed to reduce the rating for 
the left knee disability from 30 percent to 10 percent, to be 
effective no earlier than January 1, 2004, based on July 2003 
VA examination findings.  The Veteran was provided the 
required notice of the proposed reduction pursuant to 38 
C.F.R. § 3.105(e) (2008) in a contemporaneous August 2003 
letter.  In September 2003, the Veteran submitted a notice of 
disagreement (NOD) with the August 2003 decision.

In an October 2003 decision, the RO reduced the rating for 
the left knee disability, effective February 1, 2004, and 
continued the denial of a compensable rating for the right 
hand, fifth metacarpal disability.  In a November 2003 
letter, the RO informed the Veteran that his September 2003 
NOD with the proposed reduction was premature, being made in 
response to a proposed reduction rather than to a final 
determination (the RO noted that the October 2003 decision is 
a final determination as to the reduction).  In response, the 
Veteran filed an NOD that same month stating that he should 
be rated higher for both disabilities and that his left knee 
had become worse, not better.  After a de novo review by a 
Decision Review Officer (DRO), the Veteran was furnished a 
March 2004 statement of the case (SOC) that addressed issues 
of increased ratings.  The Veteran filed a substantive appeal 
(VA Form 9) in April 2004.  The Veteran was furnished a 
December 2008 SOC that addressed the issue of reduction.  The 
Board accepts a December 2008 statement by the Veteran's 
representative as a timely substantive appeal as to that 
issue.

The issue related to an increased rating for residuals of a 
left knee injury, status post arthroscopic repair, has been 
changed to reflect the restoration of the 30 percent rating 
for that disability (granted by this decision).

The Veteran was scheduled for a videoconference Board hearing 
in June 2005, pursuant to his request in his substantive 
appeal.  The Veteran withdrew his request for a personal or 
video hearing before the Board in a written statement 
received at the RO in May 2005.  38 C.F.R. § 20.704 (2008).

In August 2007, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denials of the claims (as 
reflected in a December 2008 SOC and a December 2008 
supplemental SOC (SSOC)) and returned the appeal to the Board 
for further consideration.

The issues of entitlement to a rating in excess of 30 percent 
for residuals of a left knee injury, status post arthroscopic 
repair; and entitlement to a compensable rating for status 
post Bennett's fracture, right hand, fifth metacarpal (major) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  On August 23, 2003, the RO notified the Veteran of a 
proposal to reduce the disability evaluation for his service-
connected residuals of a left knee injury, status post 
arthroscopic repair, with instability, from 30 percent to 10 
percent.

3.  By a rating decision on October 30, 2003, the RO reduced 
the disability evaluation for the Veteran's service-connected 
residuals of a left knee injury, status post arthroscopic 
repair from 30 percent to 10 percent, effective from February 
1, 2004.

4.  A subsequent RO rating decision in February 2005 
increased the disability rating for the Veteran's service-
connected residuals of a left knee injury, status post 
arthroscopic repair to 20 percent, effective from February 1, 
2004.

5.  At the time of the reduction in October 2003 the 
Veteran's disability rating for residuals of a left knee 
injury, status post arthroscopic repair had been in effect 
for more than five years.

6.  The preponderance of the evidence of record at the time 
of the rating decision in October 2003 did not show a 
material improvement in the Veteran's service-connected 
residuals of a left knee injury, status post arthroscopic 
repair, reasonably certain to be maintained under the 
conditions of ordinary life and work.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-
connected residuals of a left knee injury, status post 
arthroscopic repair from 30 percent to 10 percent was not 
proper, and restoration of the 30 percent evaluation is 
accordingly warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.159, 3.344, 
4.71a including Diagnostic Codes (DCs) 5003, 5010, 5257, 5260 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for restoration, 
the Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been 
accomplished.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).
 
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
also acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, "staged 
ratings" are not subject to the provisions of 38 C.F.R. §§ 
3.105(e) and 3.344(a).  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Congress has provided that a veteran's disability evaluation 
will not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO followed applicable regulations.  The 
Veteran was notified of the contemplated reduction action by 
a rating decision issued in August 2003, more than 60 days 
prior to the October 2003 reduction action on appeal, which 
satisfies 38 C.F.R. § 3.105(e).  

The Board finds that the RO has satisfied the requirement of 
allowing at least a 60 day period to expire before assigning 
the effective date of reduction.  The remaining question 
before the Board accordingly is whether the reduction was 
properly based on the evidence of record.

A rating that has been in effect for five years or more may 
not be reduced on the basis of examinations less full and 
complete than those on which payment was authorized or 
continued.  38 C.F.R. § 3.344(a).  The five-year period is 
calculated from the effective date of the rating to the 
effective date of the reduction.  Brown v. Brown, 5 Vet. App. 
413, 419 (1995).

The 30 percent rating for the residuals of a left knee 
injury, status post arthroscopic repair was in effect from 
February 1, 1998 (with a temporary total evaluation for a 
period after left knee surgery in November 2002).  
Accordingly, this rating was in effect more than five years 
at the time of the reduction, and the provisions of 38 C.F.R. 
§ 3.344(a) apply to the rating. 

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the disability had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

In order for a rating reduction to be sustained, it must be 
shown by a preponderance of the evidence that the reduction 
was warranted.  Brown, 7 Vet. App. 413.

Additionally, in cases where a rating has been in effect for 
five or more years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life and work.  
38 C.F.R. § 3.344(a); Brown, 5 Vet. App. 413, 420-21; 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

In the interest of determining whether there was shown to be 
a sustained improvement of symptoms the Board has 
particularly considered VA medical examinations in July 1998, 
November 1999, January 2001 and July 2003 as well as relevant 
medical treatment records.

The Veteran was awarded a 30 percent disability rating for 
residuals of a left knee injury, status post arthroscopic 
repair based largely on the findings of a July 1998 VA 
examination.  The examination report notes the medical 
history, physical examination findings (including range of 
motion and stability testing), and review of a magnetic 
resonance imaging (MRI) scan.  The Veteran reported having 
pain, weakness, stiffness and swelling with some instability 
as well as locking and fatigability.  He used a knee brace.  
The left knee had an abnormal contour with puffiness and was 
0.75 inch larger in circumference as compared to the right 
knee.  The Veteran had left knee lateral instability as well 
as a positive McMurray's test and Lachman's test.  He had 
painful motion particularly on flexion and also extension.  
Extension was 0 to 60 degrees and flexion was to 95 degrees.  
It was noted that pain was probably the factor that caused 
the most functional impact, as well as weakness, and limits 
his motion of the left knee joint to approximately 10 
degrees.  The examiner commented that during flare-ups, the 
Veteran's motion was additionally limited by approximately 5 
to 10 degrees.

The MRI (from November 1997) revealed minimal osteophytosis 
of the patella with degenerative changes on the medial and 
lateral compartments, as well as small effusion of the left 
knee joint.  

The Veteran was afforded another VA examination in November 
1999.  Examination at that time revealed flexion to about 100 
degrees, with severe pain during the range of motion.  
Anterior and posterior drawer tests were negative.  He had 
marked severe varus of the left knee.  His left knee was vey 
unstable and he had to use a strong brace.  It caused 
frequent subluxation.  McMurray's test was positive on the 
left knee, significant for torn meniscus medially.  
Radiologically, there were no significant arthritic changes, 
but there was minimal narrowing of medial compartment, 
possibility of internal derangement of left knee.  

Another VA examination was performed in January 2001.  The 
Veteran reported increasing pain, virtually 100 percent of 
the time.  He also reported problems with subluxation 
occurring three times a week, which had improved slightly 
with continued wearing of a left knee brace.  The Veteran 
stated that weakness limited some of his activities.  
Examination revealed the Veteran to favor his left lower 
extremity.  There was some left-sided weakness as well as 
some medial instability.  Flexion was limited to 100 degrees.  
There was no edema or erythema of the knee but the distal 
thigh was noted to have slight calor with palpation.  Calf 
measurements were asymmetrical with the left being 0.5 inches 
larger.  The examiner commented that there was no significant 
change since November 1999.  

The Veteran was next afforded a VA examination in July 2003.  
This is the examination on which the reduction was based.  
The Veteran reported pain and swelling of the knee.  He also 
stated that his knee can give out without the use of his 
cane.  He wore a left knee brace.  The Veteran had a slightly 
antalgic gait.  Examination revealed extension to 0 degrees 
and flexion to 110 degrees.  No effusion was noted.  The 
examiner also commented that no ligamentous laxity was 
demonstrated upon stressing the joint.  A left knee X-ray 
showed normal bony structures.  Results of strength testing 
were not reported.  

Additionally, VA records from early 2004 show the Veteran's 
continued reports of instability and his left knee giving 
out, as well as a finding of some left knee laxity.  Effusion 
was noted on one occasion, but not another.    
                                                                                                                                                                                                                                      
Pursuant to DC 5010, arthritis due to trauma should be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2008).

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 
percent for recurrent subluxation or lateral instability of 
the knee which is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  VA's 
General Counsel has more recently held that separate ratings 
are also available for limitation of flexion and limitation 
of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 
(2004).

Looking at the evidence as a whole, the Board cannot find 
that the evidence at the time of the rating decision showed 
material improvement in the left knee disability reasonably 
certain to be maintained under the conditions of ordinary 
life and work.  

From the time the 30 percent rating was awarded to the time 
it was reduced, the evidence showed that the Veteran reported 
instability and pain, used a knee brace, and had flexion 
decreased to around 95 to 110 degrees and an altered gait.  
The Board recognizes that ligamentous laxity and effusion, 
while shown since 1998 (effusion shown occasionally), were 
not shown on examination in July 2003; however, laxity and 
effusion were reported in treatment records shortly 
thereafter.  Thus, the evidence weighs against a finding that 
it is reasonably certain that any improvement that was 
evidenced by no finding of laxity or effusion in July 2003 
will be maintained under the conditions of ordinary life and 
work.  Moreover, as no results of strength testing were 
reported in July 2003, it is unclear if the Veteran continued 
to have any left knee weakness at that time.  Likewise, the 
examiner in July 2003 did not comment upon any additional 
limitation of motion as a result of pain, weakness, etc., or 
during flare-ups.  This suggests that the examination on 
which the rating was reduced was less full and complete than 
the one on which payment was authorized.  

For the foregoing reasons, the Board concludes that the 
record supports restoration of a 30 percent rating for 
residuals of a left knee injury, status post arthroscopic 
repair; effective February 1, 2004.  The Board has applied 
the benefit-of-the-doubt doctrine in reaching this decision.  


ORDER

Restoration of a 30 percent rating for residuals of a left 
knee injury, status post arthroscopic repair is granted 
effective from February 1, 2004.




REMAND

In August 2007, this case was remanded in part so that the 
Veteran could be afforded a VA examination.  The Veteran was 
scheduled for a VA examination at the VA Medical Center 
(VAMC) in Butler, Pennsylvania.  The notification of this 
examination is not in the claims file.  According to a 
printout from the VAMC, the Veteran's examination was 
cancelled as he refused examination at that location.  The 
Veteran states that he reported for his examination and did 
not cancel his appointment.  He states that the appointment 
was cancelled by a clerk that misunderstood what he was 
asking for.  Apparently, the Veteran requested his 
examination be performed by an orthopedic physician rather 
than a physician's assistant.  As it is unclear whether the 
Veteran cancelled his examination, or if there was a 
miscommunication, the Veteran should again be scheduled for 
examination as detailed in the instructions below.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination, by a physician, to 
determine the current nature and severity 
of his service-connected left knee and 
right hand, fifth metacarpal disabilities.  
The claims folder, to include a copy of 
this REMAND, must be made available to the 
examiner designated to examine the 
Veteran.  All appropriate studies, 
including X-rays, should be performed.

The examiner should conduct range of 
motion testing of the left knee and right 
hand, fifth metacarpal (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  Also, the examiner 
should discuss whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination, specific to each 
disability and to the extent possible, the 
resulting functional impairment in terms 
of additional degrees of limitation of 
motion.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  The examiner should 
also express an opinion whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the Veteran describes flare-ups), 
and if so, to the extent possible, any 
additional functional loss or limitation 
of motion should be described.  As to the 
left knee, the examiner should further 
address the presence and extent of any 
arthritis and/or instability.  The 
examiner should further discuss the effect 
the right hand, fifth metacarpal 
disability has upon the Veteran's 
activities (as well as the extent and 
effect, if any, of episodes of 
exacerbation).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  After completing the above actions in 
accord with this REMAND, to include any 
additional notification and/or development 
necessary, the RO should readjudicate the 
claims on appeal.  The RO's readjudication 
should include consideration of all 
applicable diagnostic codes and VA General 
Counsel opinions (i.e. VAOPGCPREC 9-98) 
and the RO must document its specific 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 factors and DeLuca (cited to 
above).  If any benefit sought on appeal 
remains denied, or not granted in full, 
the RO must furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case that includes all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


